Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, & 13 are objected to because of the following informalities:
Regarding claim 1, “through the ultrasonic image; the main unit controls” should read –through the ultrasonic image; and the main unit controls--.
Regarding claim 10, “through the ultrasonic image; the second mechanical arm control unit controls” should read –through the ultrasonic image; and the second mechanical arm control unit controls--.
Regarding claim 13, “controlling the infrared radiation light source to radiate infrared ray” should read –controlling the infrared radiation light source to radiate infrared rays--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “main unit” in claims 1 & 10, “infrared image collection unit” in claims 8 & 13, “first mechanical arm control unit” in claim 10, “second mechanical arm control unit” in claim 10, “probe control unit” in claim 10, “image processing unit” in claim 10, “displacement calculation unit” in claim 10, “infrared light source processing unit” in claim 13, “image fusion processing unit” in claim 13, “ultrasonic image processing unit” in claim 13, and “infrared image processing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “main unit”, the specification signifies “main unit” as part 500.  Based on Figures 1-2, 500 is illustrated as a computer.  Therefore, for the purposes of examination, “main unit” will be interpreted as a computer, processor, controller, or the like capable of performing at least one of the claimed functions.
Regarding “infrared image collection unit”, “first mechanical arm control unit”, “second mechanical arm control unit”, “probe control unit”, “image processing unit”, “displacement calculation unit”, and “infrared light source processing unit”, Figures 6-7 illustrates these units as being components of the main unit.  Additionally, [0076] of the specification states “The various processing units of the main unit 500 of the present invention are processors (such as CPU and GPU). The processors are general-purpose processors, application specific integrated circuits, digital signal processors, controllers, field programmable gate arrays, digital devices, analog devices, transistors, combinations thereof or other now known or later developed for receiving analog or digital data, and outputting changed or calculated data”.  Therefore, these units have been interpreted to be sub-processors of the main unit.
Regarding “image fusion processing unit”, “ultrasonic image processing unit”, and “infrared image processing unit”, Figure 8 illustrates these units as being components of the image processing unit.  Additionally, [0076] of the specification states “The various processing units of the main unit 500 of the present invention are processors (such as CPU and GPU). The processors are general-purpose processors, application specific integrated circuits, digital signal processors, controllers, field programmable gate arrays, digital devices, analog devices, transistors, combinations thereof or other now known or later developed for receiving analog or digital data, and outputting changed or calculated data”.  Therefore, these units have been interpreted to be sub-processors of the image processing unit, which, in turn, is a sub-processor of the main unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 11-12 recite the limitation “the sharp end of the needle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends from claim 2, and therefore, inherits the deficiencies of its parent claim.
Claim 5 depends from claim 4, and teaches that the main unit acquires a minimum sectional area of the artery or vein.  However, claim 4 does not require the tissue to be punctured-for-injection to be an artery or vein.  For example, if the tissue to be punctured-for-injection is defined as a nerve or organ in claim 4, then the teachings of claim 5 become obsolete.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paltieli (US 5,647,373) in view of Weir (US 2017/0189131).
Regarding claim 1, Paltieli teaches an ultrasonic guidance auxiliary device for a needle, characterized by comprising:
a probe (ultrasound transducer 4, Column 4, Line 2), used for emitting and receiving an ultrasonic signal for a tissue to be punctured-for-injection (Column 4, Lines 35-38);
a first mechanical arm (arm, Column 4, Line 1), used for moving the probe to the tissue to be punctured-for-injection (Column 4, Lines 3-14);
a second mechanical arm (another arm, Column 4, Line 2), used for fixing a puncture needle (medical needle 6, Column 4, Line 3), moving the needle to be close to the tissue to be punctured-for-injection (Column 4, Lines 18-21), and then causing the needle to puncture the tissue to be punctured-for-injection (Column 4, Lines 65-67); and
a main unit (computer 32, Column 4, Line 16), wherein the probe emits and receives the ultrasonic signal (Column 4, Lines 35-38);
the main unit synthesizes an ultrasonic image through the ultrasonic signal transmitted by the probe (Column 2, Lines 66-67 & Column 3, Lines 1-2), and the main unit at least calculates a puncture distance (Column 4, Lines 65-67) and a puncture angle (Column 3, Lines 2-5) between the needle and the tissue to be punctured-for-injection through the ultrasonic image (Column 3, Lines 2-5); and
the main unit controls, according to the puncture distance and the puncture angle, the second mechanical arm to move the needle to the corresponding puncture distance (Column 4, Lines 65-67) and puncture angle (Column 3, Lines 2-5) to perform puncturing.
However, Paltieli fails to disclose that the main unit moves, according to controlling of the first mechanical arm, the probe to the tissue to be punctured-for-injection.
Weir teaches that the main unit (controller 604, [0110]) moves, according to controlling of the first mechanical arm (electromechanical arm, [0110]), the probe (surgical instrument 608a, [0111]) to the tissue to be punctured-for-injection ([0110]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Paltieli such that the main unit moves, according to controlling of the first mechanical arm, the probe to the tissue to be punctured-for-injection, as taught by Weir.  Automating the placement of the probe allows for a more accurate image to be taken relative to the target, and eliminates a potential burden for the user.
Regarding claim 2, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1, and Paltieli further teaches that the main unit acquires, according to the ultrasonic signal transmitted by the probe, a position of the needle in the tissue to be punctured-for-injection (Column 4, Lines 58-61), and controls the second mechanical arm to maintain the sharp end of the needle in a target region of the tissue to be punctured-for-injection (Column 4, Lines 20-24).
Column 4, Lines 20-24 teach that the second arm (the needle arm) has fixation means.  These fixation means are described in Column 4, Lines 3-7 in regards to the first arm (the transducer arm) as being able to maintain the arm and its subsequent device in its exact position.
Regarding claim 3, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 2, and Paltieli further teaches that the main unit controls the second mechanical arm to maintain the sharp end of the needle in the target region of the tissue to be punctured-for-injection (Column 4, Lines 20-24).
However, Paltieli fails to disclose that the main unit controls the first mechanical arm and the second mechanical arm to cooperatively move to always maintain the sharp end of the needle to a position that can be detected by the probe.
Weir teaches that the main unit controls the first mechanical arm (surgical instrument including a camera, [0181]) and the second mechanical arm (other surgical instrument, [0181]) to cooperatively move to always maintain the sharp end of the needle to a position that can be detected by the probe ([0181]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Paltieli such that the main unit controls the first mechanical arm and the second mechanical arm to cooperatively move to always maintain the sharp end of the needle to a position that can be detected by the probe, as taught by Weir.  In the event that the needle strays from its target position, ensuring that it remains in frame of the ultrasound image can help to navigate it back to its intended position.
Regarding claim 4, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1, and Paltieli further teaches that the tissue to be punctured-for-injection comprises an organ (target organ, Column 1, Lines 24-25).
Regarding claim 5, Paltieli teaches that the tissue comprises an organ.  Therefore, claim 4 does not teach that the tissue comprises an artery or vein, rendering claim 5 moot.  See rejection of claim 4, above.
Regarding claim 7, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1, and Paltieli further teaches that the first mechanical arm comprises a rotating articulated arm the (Column 4, Lines 10-14), and the rotating articulated arm controls the probe to rotate (Column 4, Lines 10-14) to enable the main unit to obtain an ultrasonic image of the tissue to be punctured-for-injection (Column 2, Lines 66-67 & Column 3, Lines 1-2).
Per Column 4, Lines 10-14, the arm provides means for angular adjustment to place the transducer on the patient.
Regarding claim 9, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1, and Paltieli further teaches that the second mechanical arm and the first mechanical arm are mounted on a same base (Figure 1).
Regarding claim 10, Paltieli teaches an ultrasonic guidance auxiliary system for a needle, characterized by comprising:
a probe (ultrasound transducer 4, Column 4, Line 2), used for emitting and receiving an ultrasonic signal for a tissue to be punctured-for-injection (Column 4, Lines 35-38);
a first mechanical arm (arm, Column 4, Line 1), used for moving the probe to the tissue to be punctured-for-injection (Column 4, Lines 3-14);
a second mechanical arm (another arm, Column 4, Line 2), used for fixing a puncture needle (medical needle 6, Column 4, Line 3), and moving the needle to the tissue to be punctured-for-injection (Column 4, Lines 18-21), and then causing the needle to puncture the tissue to be punctured-for-injection (Column 4, Lines 65-67); and
a main unit (computer 32, Column 4, Line 16), wherein the main unit comprises a second mechanical arm control unit, a probe control unit, an image processing unit, and a displacement calculation unit;
the probe control unit controls the probe to emit and receive the ultrasonic signal;
the image processing unit synthesizes an ultrasonic image through the ultrasonic signal transmitted by the probe (Column 2, Lines 66-67 & Column 3, Lines 1-2);
Column 2, Line 66-67 & Column 3, Lines 1-2 state that the computer can serve as an image processor; therefore, the claimed functions of the image processing unit are performed by the computer of Paltieli.
the displacement calculation unit at least calculates a puncture distance (Column 4, Lines 65-67) and a puncture angle (Column 3, Lines 2-5) between the needle and the tissue to be punctured-for-injection through the ultrasonic image (Column 3, Lines 2-5); and
Because the computer can calculate both the distance and angle required by the needle to puncture the target tissue, it can be assumed that the computer comprises a displacement calculation unit.
the second mechanical arm control unit controls, according to the puncture distance and the puncture angle, the second mechanical arm to move the needle to the corresponding puncture distance (Column 4, Lines 65-67) and puncture angle (Column 3, Lines 2-5) to perform puncturing.
Column 4, Lines 65-67 teach that the computer can control the arm to propel the needle by the calculated distance, and Column 3, Lines 2-5 teach that the computer can control the arm to adjust the needle direction by the calculated angle.  Therefore, and computer further comprises a second mechanical arm control unit.
However, Paltieli fails to disclose a first mechanical arm control unit, the first mechanical arm control unit controls the first mechanical arm to move the probe to the tissue to be punctured-for-injection.
Weir teaches a first mechanical arm control unit (controller 604, [0110]), the first mechanical arm control unit controls the first mechanical arm to move the probe (surgical instrument 608a, [0111]) to the tissue to be punctured-for-injection ([0110]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Paltieli to include a first mechanical arm control unit, the first mechanical arm control unit controls the first mechanical arm to move the probe to the tissue to be punctured-for-injection, as taught by Weir.  Automating the placement of the probe allows for a more accurate image to be taken relative to the target, and eliminates a potential burden for the user.
Regarding claim 11, Paltieli in view of Weir teach the ultrasonic guidance auxiliary system for the needle according to claim 10, and Paltieli further teaches that the displacement calculation unit acquires, according to the ultrasonic image, a position of the needle in the tissue to be punctured-for-injection (Column 4, Lines 58-61), and the second mechanical arm control unit controls the second mechanical arm to maintain the sharp end of the needle in a target region of the tissue to be punctured-for-injection (Column 4, Lines 20-24).
Column 4, Lines 20-24 teach that the second arm (the needle arm) has fixation means.  These fixation means are described in Column 4, Lines 3-7 in regards to the first arm (the transducer arm) as being able to maintain the arm and its subsequent device in its exact position.
Regarding claim 12, Paltieli in view of Weir teach the ultrasonic guidance auxiliary system for the needle according to claim 10, and Paltieli further teaches that the displacement calculation unit acquires, according to the ultrasonic image, a position of the needle in the tissue to be punctured-for-injection (Column 4, Lines 58-61), and the sharp end of the needle is maintained in the target region of the tissue to be punctured-for-injection (Column 4, Lines 20-24).
However, Paltieli fails to disclose that the first mechanical arm controlled by the first mechanical arm control unit and the second mechanical arm controlled by the second mechanical arm control unit perform cooperative movement to always maintain the needle at a position that can be detected by the probe.
Weir teaches that the first mechanical arm controlled by the first mechanical arm control unit and the second mechanical arm controlled by the second mechanical arm control unit perform cooperative movement to always maintain the needle at a position that can be detected by the probe ([0181]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Paltieli such that the first mechanical arm controlled by the first mechanical arm control unit and the second mechanical arm controlled by the second mechanical arm control unit perform cooperative movement to always maintain the needle at a position that can be detected by the probe, as taught by Weir.  In the event that the needle strays from its target position, ensuring that it remains in frame of the ultrasound image can help to navigate it back to its intended position.
Claims 6, 8, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paltieli in view of Weir, as applied to claim 1, above, in further view of Harris (US 2012/0190981).
Regarding claim 6, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1.
However, Paltieli in view of Weir fail to disclose that the main unit calculates, according to the ultrasonic image, a three-dimensional coordinate of a center point in the tissue to be punctured-for-injection, and the main unit calculates, according to the three-dimensional coordinate of the center point, the puncture distance and the puncture angle between the needle and the tissue to be punctured-for-injection.
Harris teaches that the main unit calculates, according to the ultrasonic image, a three-dimensional coordinate (three-dimensional spatial coordinates, [0131]) of a center point (center point, [0111]) in the tissue to be punctured-for-injection, and the main unit calculates, according to the three-dimensional coordinate of the center point, the puncture distance (step 147, [0131]) and the puncture angle (step 144, [0131]) between the needle and the tissue to be punctured-for-injection ([0131]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Paltieli in view of Weir such that the main unit calculates, according to the ultrasonic image, a three-dimensional coordinate of a center point in the tissue to be punctured-for-injection, and the main unit calculates, according to the three-dimensional coordinate of the center point, the puncture distance and the puncture angle between the needle and the tissue to be punctured-for-injection, as taught by Harris.  Calculating a center point, along with the puncture distance and puncture angle relative to the center point, allows for the needle to be precisely positioned within the target tissue, resulting in a more effective procedure.
Regarding claim 8, Paltieli in view of Weir teach the ultrasonic guidance auxiliary device for the needle according to claim 1.
However, Paltieli in view of Weir fail to disclose that the ultrasonic guidance device for the needle comprises an infrared radiation light source; the infrared radiation light source is used for performing infrared radiation on the tissue to be punctured-for-injection; and the main unit further comprises an infrared image collection unit used for controlling a camera to acquire an infrared image of the tissue to be punctured-for-injection.
Harris teaches that the ultrasonic guidance device for the needle comprises an infrared radiation light source (near-infrared (NIR) light source 62, [0046]);
the infrared radiation light source is used for performing infrared radiation on the tissue to be punctured-for-injection ([0046]); and
the main unit further comprises an infrared image collection unit (near-infrared (NIR) camera 61, [0046]) used for controlling a camera to acquire an infrared image of the tissue to be punctured-for-injection ([0049]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Paltieli in view of Weir such that the ultrasonic guidance device for the needle comprises an infrared radiation light source; the infrared radiation light source is used for performing infrared radiation on the tissue to be punctured-for-injection; and the main unit further comprises an infrared image collection unit used for controlling a camera to acquire an infrared image of the tissue to be punctured-for-injection, as taught by Harris.  In addition to the ultrasound transducer, an infrared system provides another modality to confirm the location of the target tissue.
Regarding claim 13, Paltieli in view of Weir teach the ultrasonic guidance auxiliary system for the needle according to claim 10.
However, Paltieli in view of Weir fail to disclose an infrared radiation light source, wherein the main unit further comprises an infrared light source processing unit used for controlling the infrared radiation light source to radiate infrared ray; the ultrasonic guidance auxiliary system further comprises a camera; the main unit further comprises an infrared image collection unit used for controlling the camera to acquire an infrared image of the tissue to be punctured-for-injection; the image processing unit comprises: an image fusion processing unit, an ultrasonic image processing unit, and an infrared image processing unit; the image fusion processing unit fuses the ultrasonic image obtained by the ultrasonic image processing unit with the infrared image obtained by the infrared image processing unit to generate a new image.
Harris teaches an infrared radiation light source (near-infrared (NIR) light source 62, [0046]), wherein the main unit further comprises an infrared light source processing unit (master computer 90, [0058]) used for controlling the infrared radiation light source to radiate infrared rays ([0124]);
the ultrasonic guidance auxiliary system further comprises a camera (near-infrared (NIR) camera 61, [0046]);
the main unit further comprises an infrared image collection unit t (master computer 90, [0058]) used for controlling the camera to acquire an infrared image of the tissue to be punctured-for-injection ([0124]);
the image processing unit comprises:
an image fusion processing unit ([0033]), an ultrasonic image processing unit (autonomous intravenous insertion system 8, [0155]), and an infrared image processing unit (autonomous intravenous insertion system 8, [0139]); and
the image fusion processing unit fuses the ultrasonic image obtained by the ultrasonic image processing unit with the infrared image obtained by the infrared image processing unit to generate a new image ([0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Paltieli and Weir to include an infrared radiation light source, wherein the main unit further comprises an infrared light source processing unit used for controlling the infrared radiation light source to radiate infrared ray; the ultrasonic guidance auxiliary system further comprises a camera; the main unit further comprises an infrared image collection unit used for controlling the camera to acquire an infrared image of the tissue to be punctured-for-injection; the image processing unit comprises: an image fusion processing unit, an ultrasonic image processing unit, and an infrared image processing unit; the image fusion processing unit fuses the ultrasonic image obtained by the ultrasonic image processing unit with the infrared image obtained by the infrared image processing unit to generate a new image, as taught by Harris.  Paragraph [0032] of Harris teaches that infrared imaging can be used to differentiate between a blood vessel and the surrounding skin, and ultrasound imaging can detect the presence of blood vessels using Doppler imaging.  Obtaining imaging data in two modalities and combining the images increases the accuracy of locating a vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793